Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Status of Claims
This is in response to applicant’s filing date of December 24, 2019. Claims 1-20 are currently pending.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 and 05/07/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                           Claim Rejections -35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al (US-20190122386-A1) (“Wheeler”) and Zhi Lau (US-20200363501-A1) (“Lau”).
As per claim 1, Wheeler discloses a method for extrinsic calibration of a plurality of sensors of an autonomous machine, the plurality of sensors comprising a Light Detection And Ranging (LiDAR) sensor and a camera (Figures 11-13), comprising:
 receiving, by a navigation system of the autonomous machine, input from a first sensor of the plurality of sensors, the input from the first sensor providing a first representation of a plurality of physical calibration targets (Wheeler at FIGs 10A and 10A) in physical surroundings of the autonomous machine detectable by the first sensor (Wheeler at Para. [0007] which discloses “system receives a lidar scan of a view comprising a pattern, for example, a checkerboard pattern captured by a lidar mounted on an autonomous vehicle.”);
 detecting, by the navigation system of the autonomous machine, the plurality of physical calibration targets based on the received input from the first sensor (Wheeler at Para. [0055] which discloses “perception module 210 uses the sensor data to determine what objects are around the vehicle”.);
 receiving, by the navigation system of the autonomous machine, input from a second sensor of the plurality of sensors, the input from the second sensor providing a second representation of a plurality of physical calibration targets (Wheeler at FIGs 10A and 10A) in the physical surroundings of the autonomous machine detectable by the second sensor (Wheeler at Para. [0007] which discloses “system also receives a camera image of the view captured by a camera mounted on the autonomous vehicle.”);
 detecting, by the navigation system of the autonomous machine, the plurality of physical calibration targets based on the received input from the second sensor (Wheeler at Para. [0055] which discloses “perception module 210 uses the sensor data to determine what objects are around the vehicle”.  Further, in Para. [0106] wheeler discloses “FIG. 14 shows a flowchart illustrating a process for detecting the checkerboard pattern based on a use of a single camera”.);
 constructing, by the navigation system of the autonomous machine, a first plurality of reconstructed calibration targets in a three-dimensional space around the autonomous machine based on the plurality of physical calibration targets detected based on the input from the first sensor (Wheeler at Para. [0103] which discloses “sensor calibration module 290 has determined all the 3d points representing corners of the checkerboard pattern near the lidar”. )  and a second plurality of reconstructed calibration targets in the three-dimensional space around the autonomous machine based on the plurality of physical calibration targets detected based on the input from the second sensor (Wheelet at Para. [0105] discloses “detects 1320 2D points representing checkerboard corners from left and right camera images …[and]  triangulates 1330 corresponding 2D points to find their 3D location in camera coordinates”. );
Wheeler does not explicitly discloses the matching of reconstructed “calibration targets” from a first sensor with reconstructed “calibration targets” from a second sensor. 
Lau in a similar endeavor discloses a system and method for filtering return signals that are then useful in vehicle sensor calibration. See Abstract and Figure 5 where a vehicle is surrounded by a plurality of calibration targets.
In particular, Lau discloses a matching, by the navigation system of the autonomous machine, one or more reconstructed calibration targets in the first plurality of reconstructed calibration targets with one or more reconstructed calibration targets in the second plurality of reconstructed calibration targets (Lau at Para. [0086] which discloses “combined camera/range calibration targets 540 may also include target identifier markings, illustrated in FIG. 5 as black squares centered along on one or more sides of the substrate of the target, which may serve to identify one target from another.”  In Para. [0098] of the instant application the term “match” is defined as target identification based on  “extracted features of the physical targets”; an extracted feature can be reasonable interpreted as an identifier marking like recited in Lau.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lidar to Camera 
Those in the art would be motivated to combine the teaching of  Lau concerning the use of multiple calibration targets with the Wheeler system and method for generating high definition map to control autonomous vehicle because using a plurality of calibration targets would  allow for more and faster calibrated sensors resulting in speedier generation of  high definition maps from  data captured by different sensors with an increase in  “the quality of maps generated as well as efficiency of generation of map.”. Wheeler at Para. [009].
 computing, by the navigation system of the autonomous machine, a six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets (Wheeler at Para. [0170] which discloses “the transform is 6-dimensional transform between the two sensors, i.e., the lidar and the camera. Specifically, the six values are the x, y, and z translations, and the roll, pitch, and yaw Euler angle rotations between the two sensors.”); and  
 computing, by the navigation system of the autonomous machine, a projection of the first sensor to the second sensor based on the computed six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets T.sub.lidar2camera is the 6 DoF transform between lidar and camera coordinates. The next step projects points in camera coordinate into two dimensional image space using equation x=P*X.sub.camera where P is the 3×4 projection matrix of the camera, encoded by focal length and principal point position.).  
As per claim 2, Wheeler and Lau disclose a method, wherein receiving the input from the LiDAR sensor comprises reading a LiDAR point cloud (Wheeler at Para. [0173] which discloses “starts by segmenting the lidar point cloud into ground and off-ground points, by fitting a ground plane.”), and wherein detecting the plurality of physical calibration targets based on the received input from the LiDAR sensor comprises performing LiDAR geometric detection (Wheeler at Para. [0158] which discloses “module 930 initializes a shape representing the viewing area of the sensors. The shape may be specified using the lidar coordinates or any other 3D coordinate system.”).  
As per claim 3, Wheeler and Lau disclose a method, wherein performing LiDAR geometric detection comprises:
 defining a geometric shape for each reconstructed calibration target of the first plurality of reconstructed calibration targets based on the LiDAR point cloud (Wheeler at Para. [0158] discloses that “[t]he shape may be specified using the lidar coordinates or any other 3D coordinate system.”);
 segregating one or more vertical objects in the first plurality of reconstructed targets based on the defined geometric shapes (Wheeler at Para. 
 clustering the segregated one or more vertical objects (Wheeler at Para. [0178] which discloses “calibration module 950 identifies sets of points that are close to each other by performing a clustering algorithm, for example, k-means clustering.”);
 performing geometric filtering on the clustered vertical objects (Wheeler at Para [0097] discloses that the “calibration module 290 uses robustness estimators (RANSAC) where possible to minimize the impact of noise.”); and
 extracting geometric feature characteristics from the filtered clustered vertical objects (Wheeler at Para. [0097] which discloses that “sensor calibration module 290 extracts and refines checkerboard corners using points on the board.”).  
As per claim 4, Wheeler and Lau disclose a method, wherein the physical calibration targets comprise three- dimensional geometric shapes placed at random locations in the physical surroundings of the autonomous machine (Wheeler at Para. [0087] discloses that the “checkerboard pattern may be placed at various locations in front of the vehicle by a user. The vehicle may capture a video comprising images including the checkerboard pattern.”).  
As per claim 5, Wheeler and Lau disclose a method, wherein receiving the input from the camera comprises receiving an image frame from the camera (Wheeler at Para. [0106] discloses “calibration module 290 selects a frame and analyzes the frame to detect 1410 the checkerboard pattern in at least one of the left , and wherein detecting the plurality of physical calibration targets based on the received input from the camera comprises detecting one or more markers on each of the plurality of physical calibration targets (Wheeler discloses at Para. [0088} detecting “checkerboard pattern 1010” and at Para. [0089] detecting alternating stripes “pattern 1020”. The Lau application discloses in Para. [0086] detecting the target and “target identification markings”.) .  
As per claim 6, Wheeler and Lau disclose a method, wherein detecting the plurality of physical calibration targets detectable by the camera based on the received input from the camera further comprises extracting one or more geometric feature characteristics of the each physical target based on the detecting of the one or more markers on each of the plurality of physical calibration targets (Wheeler at Para. [0106] discloses detection of “checkerboard pattern” which consists of square geometric features and in Para. [0089] detecting a target consisting of “alternating stripes”.  In the Lau application, see Para. [0086] and Fig. 10B, which discloses detecting “calibration target 540” comprising circular cutouts and checkerboard patterns.).
As per claim 7, Wheeler and Lau disclose a method, wherein the physical calibration targets comprise two- dimensional geometric shapes placed at random locations in the physical surroundings of the autonomous machine (Wheeler at Para. [0087] discloses that the “checkerboard pattern may be placed at various locations in front of the vehicle by a user. The vehicle may capture a video comprising images including the checkerboard pattern.”) and the one or more markers comprise one or more of Aruco markers, Aruco boards, or Charuco boards (Lau at Para. [0085] discloses “calibration targets 530 include patterns such as checkerboards, ArUco patterns, quick response (QR) code patterns, barcode patterns, or crosshair patterns, printed onto planar substrates”. Further, Lau at Para. [0087] discloses “targets 530 and/or 540 may be made using any substrate, such as paper, cardboard, plastic, metal, foam, or some combination thereof.”).  
As per claim 8, Wheeler discloses a navigation system of an autonomous machine (Figure 2), the navigation system comprising:
 a first sensor providing a first representation of a plurality of physical calibration targets (Wheeler at FIGs 10A and 10A) in a physical surroundings of the autonomous machine (Wheeler at Para. [0007] which discloses “system receives a lidar scan of a view comprising a pattern, for example, a checkerboard pattern captured by a lidar mounted on an autonomous vehicle.”);
 a second sensor providing a second representation of the plurality of physical calibration targets (Wheeler at FIGs 10A and 10A) in the physical surroundings of the autonomous machine (Wheeler at Para. [0007] which discloses “system also receives a camera image of the view captured by a camera mounted on the autonomous vehicle.”);
 a processor coupled with the first sensor and the second sensor (Wheeler at Figure 24,  processor 2402,  that forms part of the vehicle computing system 120 (Figure 1) that “performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110” as disclosed in Para. [0052]); and
 a memory coupled with and readable by the first processor and storing therein a set of instructions (Figure 14, memory 2404 having instructions 2424) which, when executed by the processor, causes the processor to perform extrinsic calibration of the first sensor and second sensor (Wheeler at Para [0190] which discloses “computer system 2400 within which instructions 2424 (e.g., software) for causing the machine to perform any one or more of the methodologies discussed herein may be executed.” One of these methodologies includes a process of lidar-to-camera calibration as illustrated in Figure 11) by:
 receiving an input from the first sensor (Wheeler at Para. [0007] which discloses “system receives a lidar scan of a view comprising a pattern, for example, a checkerboard pattern captured by a lidar mounted on an autonomous vehicle.”), 
detecting one or more of the plurality of physical calibration targets based on the received input from the first sensor (Wheeler at Para. [0055] which discloses “perception module 210 uses the sensor data to determine what objects are around the vehicle”.),
 receiving an input from the second sensor (Wheeler at Para. [0007] which discloses “system also receives a camera image of the view captured by a camera mounted on the autonomous vehicle.”), 
detecting one or more of the plurality of physical calibration targets based on the received input from the second sensor (Wheeler at Para. [0055] which discloses “perception module 210 uses the sensor data to determine what objects are around the vehicle”.  Further, in Para. [0106] wheeler discloses “FIG. 14 
constructing a first set of reconstructed calibration targets in a three-dimensional space around the autonomous machine based on the one or more physical calibration targets detected based on the input from the first sensor (Wheeler at Para. [0103] which discloses “sensor calibration module 290 has determined all the 3d points representing corners of the checkerboard pattern near the lidar”. )   and a second set of reconstructed calibration targets in the three-dimensional space around the autonomous machine based on the one or more physical calibration targets detected based on the input from the second sensor (Wheelet at Para. [0105] discloses “detects 1320 2D points representing checkerboard corners from left and right camera images …[and]  triangulates 1330 corresponding 2D points to find their 3D location in camera coordinates”. ), 
Wheeler does not explicitly discloses the matching of reconstructed “calibration targets” from a first sensor with reconstructed “calibration targets” from a second sensor. 
Lau in a similar endeavor discloses a system and method for filtering return signals that are then useful in vehicle sensor calibration. See Abstract and Figure 5 where a vehicle is surrounded by a plurality of calibration targets.
In particular, Lau discloses a matching one or more reconstructed calibration targets in the first set of reconstructed calibration targets with one or more reconstructed calibration targets in the second reconstructed of reconstructed calibration targets (Lau at Para. [0086] which discloses “combined target identifier markings, illustrated in FIG. 5 as black squares centered along on one or more sides of the substrate of the target, which may serve to identify one target from another.”  In Para. [0098] of the instant application the term “match” is defined as target identification based on  “extracted features of the physical targets”; an extracted feature can be reasonable interpreted as an identifier marking like recited in Lau.),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lidar to Camera calibration for generating high definition map of Wheeler to include the use of plurality of calibration targets of Lau, since using a plurality of calibration targets enables simultaneous determination of sensor properties leading to  quicker identification and correlation of data obtained by different sensors in autonomous machines such as a vehicle. 
Those in the art would be motivated to combine the teaching of  Lau concerning the use of multiple calibration targets with the Wheeler system and method for generating high definition map to control autonomous vehicle because using a plurality of calibration targets would  allow for more and faster calibrated sensors resulting in speedier generation of  high definition maps from  data captured by different sensors with an increase in  “the quality of maps generated as well as efficiency of generation of map.”. Wheeler at Para. [009].
computing a six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets (Wheeler at Para. [0170] which discloses “the transform is 6-dimensional transform between the two sensors, i.e., the lidar and the camera. Specifically, the six values are the x, y, and z translations, and the roll, pitch, and yaw Euler angle rotations between the two sensors.”), and 
computing a projection of the first sensor to the second sensor based on the computed six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets (Wheeler at Para. [0170] discloses “the transform operation between lidar and camera sensors comprises …using equation X.sub.camera=T.sub.lidar2camera*X.sub.lidar where T.sub.lidar2camera is the 6 DoF transform between lidar and camera coordinates. The next step projects points in camera coordinate into two dimensional image space using equation x=P*X.sub.camera where P is the 3×4 projection matrix of the camera, encoded by focal length and principal point position.) .  
As per claim 9, Wheeler and Lau disclose navigation system, wherein the first sensor comprises a Light Detection And Ranging (LiDAR) sensor, wherein receiving the input from the first sensor comprises reading a LiDAR point cloud (Wheeler at Para. [0173] which discloses “starts by segmenting the lidar point cloud into ground and off-ground points, by fitting a ground plane.”), and wherein detecting the plurality of physical calibration targets based on the received input from the first sensor comprises performing LiDAR geometric detection (Wheeler at Para. [0158] which discloses “module 930 initializes a shape representing the viewing area of the sensors. The shape may be specified using the lidar coordinates or any other 3D coordinate system.”).  

defining a geometric shape for each reconstructed calibration target of the first plurality of reconstructed calibration targets based on the LiDAR point cloud (Wheeler at Para. [0158] discloses that “[t]he shape may be specified using the lidar coordinates or any other 3D coordinate system.”);
 segregating one or more vertical objects in the first plurality of reconstructed targets based on the defined geometric shapes (Wheeler at Para. [0176] discloses that “calibration module 950 separates the 3D points on the ground from the 3D points above the ground so that the two sets of points can be processed separately.”);
 clustering the segregated one or more vertical objects (Wheeler at Para. [0178] which discloses “calibration module 950 identifies sets of points that are close to each other by performing a clustering algorithm, for example, k-means clustering.”);
 performing geometric filtering on the clustered vertical objects (Wheeler at Para [0097] discloses that the “calibration module 290 uses robustness estimators (RANSAC) where possible to minimize the impact of noise.”); and
 extracting geometric feature characteristics from the filtered clustered vertical objects (Wheeler at Para. [0097] which discloses that “sensor calibration module 290 extracts and refines checkerboard corners using points on the board.”).  
As per claim 11, Wheeler and Lau disclose navigation system, wherein the physical calibration targets comprise three-dimensional geometric shapes placed at random locations in the physical surroundings of the autonomous machine (Wheeler at Para. [0087] discloses that the “checkerboard pattern may be placed at various locations in front of the vehicle by a user. The vehicle may capture a video comprising images including the checkerboard pattern.”).  
As per claim 12, Wheeler and Lau disclose navigation system, wherein the second sensor comprises a camera, wherein receiving the input from the second sensor comprises receiving an image frame from the camera, and wherein detecting the plurality of physical calibration targets based on the received input from the second sensor comprises detecting one or more markers on each of the plurality of physical calibration targets (Wheeler at Para. [0106] discloses detection of “checkerboard pattern” which consists of square geometric features and in Para. [0089] detecting a target consisting of “alternating stripes”.  In the Lau application, see Para. [0086] and Fig. 10B, which discloses detecting “calibration target 540” comprising circular cutouts and checkerboard patterns.).  
As per claim 13, Wheeler and Lau disclose navigation system, wherein detecting the plurality of physical calibration targets detectable by the second sensor based on the received input from the second sensor further comprises extracting one or more geometric feature characteristics of the each physical target based on the detecting of the one or more markers on each of the plurality of physical calibration targets (Wheeler at Para. [0106] discloses detection of “checkerboard pattern” which consists of square geometric features and in Para. [0089] detecting a target consisting of “alternating stripes”.  In the Lau application, 
As per claim 14, Wheeler and Lau disclose navigation system, wherein the physical calibration targets comprise two-dimensional geometric shapes placed at random locations in the physical surroundings of the autonomous machine (Wheeler at Para. [0087] discloses that the “checkerboard pattern may be placed at various locations in front of the vehicle by a user. The vehicle may capture a video comprising images including the checkerboard pattern.”) and the one or more markers comprise one or more Aruco markers, Aruco boards, or Charuco boards (Lau at Para. [0085] discloses “calibration targets 530 include patterns such as checkerboards, ArUco patterns, quick response (QR) code patterns, barcode patterns, or crosshair patterns, printed onto planar substrates”. Further, Lau at Para. [0087] discloses “targets 530 and/or 540 may be made using any substrate, such as paper, cardboard, plastic, metal, foam, or some combination thereof.”).  
As per claim 15, wheeler discloses a vehicle (Figure 7, vehicle 710, and Figure 1, vehicle 150) comprising:
 a first sensor providing a first representation of a physical surroundings of the vehicle (Wheeler at Para.[0050] discloses that “vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle. The vehicle sensors 105 comprise a camera”,);
 a second sensor providing a second representation of the physical surroundings of the vehicle (Wheeler at Para. [0050] discloses that vehicle sensors 
 a navigation system coupled with the first sensor and the second sensor and comprising a memory and a processor coupled with and readable by the processor and having stored therein a set of instructions (Wheeler at Figure 24,  processor 2402, and memory 2404 with instructions 2424) which, when executed by the processor, causes the processor to perform extrinsic calibration of the first sensor and second sensor (Wheeler at Figure 11 illustrates a process of lidar-to-camera calibration  performed by vehicle computing system 110 shown in Figure 1) by:
 receiving an input from the first sensor (Wheeler at Para. [0007] which discloses “system receives a lidar scan of a view comprising a pattern, for example, a checkerboard pattern captured by a lidar mounted on an autonomous vehicle.”), 
detecting one or more of a plurality of physical calibration targets in the physical surroundings of the vehicle based on the received input from the first sensor (Wheeler at Para. [0055] which discloses “perception module 210 uses the sensor data to determine what objects are around the vehicle”.), 
receiving an input from the second sensor (Wheeler at Para. [0007] which discloses “system also receives a camera image of the view captured by a camera mounted on the autonomous vehicle.”), 
detecting one or more of the plurality of physical calibration targets based on the received input from the second sensor (Wheeler at Para. [0055] which discloses “perception module 210 uses the sensor data to determine what objects are around the vehicle”.  Further, in Para. [0106] wheeler discloses “FIG. 14 shows a flowchart illustrating a process for detecting the checkerboard pattern based on a use of a single camera”.), 
constructing a first set of reconstructed calibration targets in a three-dimensional space around the vehicle based on the one or more physical calibration targets detected based on the input from the first sensor (Wheeler at Para. [0103] which discloses “sensor calibration module 290 has determined all the 3d points representing corners of the checkerboard pattern near the lidar”. )   and a second set of reconstructed calibration targets in the three-dimensional space around the vehicle based on the one or more physical calibration targets detected based on the input from the second sensor (Wheelet at Para. [0105] discloses “detects 1320 2D points representing checkerboard corners from left and right camera images …[and]  triangulates 1330 corresponding 2D points to find their 3D location in camera coordinates”. ), 
Wheeler does not explicitly discloses the matching of reconstructed “calibration targets” from a first sensor with reconstructed “calibration targets” from a second sensor. 
Lau in a similar endeavor discloses a system and method for filtering return signals that are then useful in vehicle sensor calibration. See Abstract and Figure 5 where a vehicle is surrounded by a plurality of calibration targets.
matching one or more reconstructed calibration targets in the first set of reconstructed calibration targets with one or more reconstructed calibration targets in the second set of reconstructed calibration targets (Lau at Para. [0086] which discloses “combined camera/range calibration targets 540 may also include target identifier markings, illustrated in FIG. 5 as black squares centered along on one or more sides of the substrate of the target, which may serve to identify one target from another.”  In Para. [0098] of the instant application the term “match” is defined as target identification based on  “extracted features of the physical targets”; an extracted feature can be reasonable interpreted as an identifier marking like recited in Lau.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lidar to Camera calibration for generating high definition map of Wheeler to include the use of plurality of calibration targets of Lau, since using a plurality of calibration targets enables simultaneous determination of sensor properties leading to  quicker identification and correlation of data obtained by different sensors in autonomous machines such as a vehicle. 
Those in the art would be motivated to combine the teaching of  Lau concerning the use of multiple calibration targets with the Wheeler system and method for generating high definition map to control autonomous vehicle because using a plurality of calibration targets would  allow for more and faster calibrated sensors resulting in speedier generation of  high definition maps from  data captured 
 computing, a six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets (Wheeler at Para. [0170] which discloses “the transform is 6-dimensional transform between the two sensors, i.e., the lidar and the camera. Specifically, the six values are the x, y, and z translations, and the roll, pitch, and yaw Euler angle rotations between the two sensors.”), and 
computing, a projection of the first sensor to the second sensor based on the computed six-degree of freedom rigid body transformation of the first sensor and second sensor based on the matched one or more reconstructed calibration targets (Wheeler at Para. [0170] discloses “the transform operation between lidar and camera sensors comprises …using equation X.sub.camera=T.sub.lidar2camera*X.sub.lidar where T.sub.lidar2camera is the 6 DoF transform between lidar and camera coordinates. The next step projects points in camera coordinate into two dimensional image space using equation x=P*X.sub.camera where P is the 3×4 projection matrix of the camera, encoded by focal length and principal point position.) .  
As per claim 16, Wheeler and Lau disclose a vehicle, wherein the first sensor comprises a Light Detection And Ranging (LiDAR) sensor, wherein receiving the input from the first sensor comprises reading a LiDAR point cloud (Wheeler at Para. [0173] which discloses “starts by segmenting the lidar point cloud into ground and off-ground points, by fitting a ground plane.”), and wherein detecting the plurality of physical calibration targets based on the received input from the first sensor comprises performing LiDAR geometric detection (Wheeler at Para. [0158] which discloses “module 930 initializes a shape representing the viewing area of the sensors. The shape may be specified using the lidar coordinates or any other 3D coordinate system.”).  
As per claim 17, Wheeler and Lau disclose a vehicle, wherein performing LiDAR geometric detection comprises:
 defining a geometric shape for each reconstructed calibration target of the first plurality of reconstructed calibration targets based on the LiDAR point cloud (Wheeler at Para. [0158] discloses that “[t]he shape may be specified using the lidar coordinates or any other 3D coordinate system.”);
 segregating one or more vertical objects in the first plurality of reconstructed targets based on the defined geometric shapes (Wheeler at Para. [0176] discloses that “calibration module 950 separates the 3D points on the ground from the 3D points above the ground so that the two sets of points can be processed separately.”);
 clustering the segregated one or more vertical objects (Wheeler at Para. [0178] which discloses “calibration module 950 identifies sets of points that are close to each other by performing a clustering algorithm, for example, k-means clustering.”);
 performing geometric filtering on the clustered vertical objects (Wheeler at Para [0097] discloses that the “calibration module 290 uses robustness estimators (RANSAC) where possible to minimize the impact of noise.”); and
extracting geometric feature characteristics from the filtered clustered vertical objects (Wheeler at Para. [0097] which discloses that “sensor calibration module 290 extracts and refines checkerboard corners using points on the board.”).  
As per claim 18, Wheeler and Lau disclose a vehicle, wherein the physical calibration targets comprise three- dimensional geometric shapes placed at random locations in the physical surroundings of the autonomous machine (Wheeler at Para. [0087] discloses that the “checkerboard pattern may be placed at various locations in front of the vehicle by a user. The vehicle may capture a video comprising images including the checkerboard pattern.”).  
As per claim 19, Wheeler and Lau disclose a vehicle, wherein the second sensor comprises a camera, wherein receiving the input from the second sensor comprises receiving an image frame from the camera (Wheeler at Para. [0106] discloses “calibration module 290 selects a frame and analyzes the frame to detect 1410 the checkerboard pattern in at least one of the left camera image or the right camera image.”), and wherein detecting the plurality of physical calibration targets based on the received input from the second sensor comprises detecting one or more markers on each of the plurality of physical calibration targets (Wheeler discloses at Para. [0088} detecting “checkerboard pattern 1010” and at Para. [0089] detecting alternating stripes “pattern 1020”. The Lau application discloses in Para. [0086] detecting the target and “target identification markings”.).  
As per claim 20, Wheeler and Lau disclose a vehicle, wherein the physical calibration targets comprise two- dimensional geometric shapes placed at random locations in the physical surroundings of the autonomous machine Para. [0087] discloses that the “checkerboard pattern may be placed at various locations in front of the vehicle by a user. The vehicle may capture a video comprising images including the checkerboard pattern.”)  and the one or more markers comprise one or more Aruco markers, Aruco boards, or Charuco board (Lau at Para. [0085] discloses “calibration targets 530 include patterns such as checkerboards, ArUco patterns, quick response (QR) code patterns, barcode patterns, or crosshair patterns, printed onto planar substrates”. Further, Lau at Para. [0087] discloses “targets 530 and/or 540 may be made using any substrate, such as paper, cardboard, plastic, metal, foam, or some combination thereof.”) and wherein detecting the plurality of physical calibration targets detectable by the second sensor based on the received input from the second sensor further comprises extracting one or more geometric feature characteristics of the each physical target based on the detecting of the one or more Aruco markers, Aruco boards, or Charuco boards on each of the plurality of physical calibration targets (Wheeler at Para. [0097] which discloses that “sensor calibration module 290 extracts and refines checkerboard corners using points on the board.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diederichs et al (US-20210192788-A1) discloses a method and system for extrinsic calibration of Camera and LIDAR sensors by using a plurality of calibration targets (Para. [0179]), a 6-DOF rigid body transformation (Para. [0144]), and a projection of the lidar point cloud onto the camera image (Para. [0169]). See Abstract

Wei Mou (US-20190012808-A1) discloses a control system for autonomous vehicles that performs calibration verification of sensors such as a camera and lidar. See Figure 6 and Para. [0025] which discloses “the relationship between a particular imaging device and a particular ranging device is calibrated to obtain conversion parameter values that may be used to translate ranging data from the ranging device to an image captured by the imaging device, and vice versa.”
Napier et al (US-20150317781-A1) discloses a system and method for determining extrinsic calibration parameters for at least one pair of sensing devices mounted on transportable apparatus such as a vehicle. See Abstract and Figures 1-3. In Para. [0002], Napier discloses the projection of lidar scans onto images taken cameras at the vehicle.
                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-7016 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661